Citation Nr: 0013551
Decision Date: 05/22/00	Archive Date: 09/08/00

Citation Nr: 0013551	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In a decision issued on March 19, 1999, the Board denied the 
claim of entitlement to TDIU and remanded the issues of 
entitlement to increased evaluations for Scheuermann's 
disease of the dorsal spine and degenerative disc disease of 
the L5-S1 vertebrae back to the RO.  This decision pertains 
only to the issue set forth on the title page of this 
decision.


VACATUR

As indicated above, the Board denied the veteran's claim of 
entitlement to TDIU in a March 19, 1999 decision.  However, 
in a Motion for Reconsideration dated on March 22, 2000, the 
veteran's representative noted that the March 1999 decision 
was issued without addressing the period of time from 1994 
until 1998, during which time the veteran was unemployed.  
The Board further notes that the March 1999 Board decision 
consists of a denial of the claim of entitlement to TDIU and 
a remand of two increased rating issues, even though the 
determination of the two increased rating issues could have 
had a significant effect on the determination of the claim of 
entitlement to TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, it is the decision of the Board that the portion 
of the March 19, 1999 Board decision denying entitlement to 
TDIU should be, and is, VACATED.  

In view of the Board's order vacating the portion of the 
March 19, 1999 decision addressing the issue of entitlement 
to TDIU, the appellant's motion for reconsideration of that 
decision is moot.  A new decision will be rendered on this 
issue, and that decision will be entered as if the March 19, 
1999 Board decision had never been issued.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


Citation Nr: 9907451	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for Scheuermann's 
Disease of the dorsal spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the L5-S1 vertebrae, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefits sought 
on appeal.  The veteran, who had active service from April 
1972 to May 1975, appealed the decision to the Board, 
whereupon it was referred for appellate review.

The issues of entitlement to increased evaluations are 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDING OF FACT

The veteran is currently gainfully employed.


CONCLUSION OF LAW

The requirements for a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).  
Further, multiple injuries incurred in action are to be 
considered a single disability.  38 C.F.R. § 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

As a preliminary matter, the veteran does not meet the 
initial threshold requirement of a 60 percent disability 
evaluation required for a total rating.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  While the veteran has appealed the issues of 
entitlement to increased evaluations for service-connected 
back disorders, the Board finds that for the following 
reasons and bases, even assuming the assignment of higher 
evaluations for such, the veteran would not be entitled to a 
total disability rating based upon individual unemployability 
due to service-connected disabilities.

The veteran was provided a hearing before the undersigned 
Member of the Board sitting at the RO in November 1998.  At 
that time, the veteran informed the Board that he was then 
working 40 hours per week, as a janitor, since July 1998.  
The veteran continued with a description of his duties.  The 
veteran also stated that his service connected back disorders 
did cause pain, but that he did require an income.

As the veteran is currently gainfully employed, the Board 
must find that the preponderance of the evidence is against 
his claim for a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1998).  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.










REMAND

The veteran is seeking increased evaluations for 
Scheuermann's Disease of the dorsal spine and for 
degenerative disc disease of the L5-S1 vertebrae.  At the 
time of the veteran's hearing before the undersigned Member 
of the Board, the veteran's representative requested another 
VA examination of the veteran's back disorders, arguing that 
the February 1997 VA examination that the RO used in its 
rating decision was inadequate for rating purposes.  In 
support of this, the representative specifically pointed out 
the range of motion studies, particularly rotation studies, 
listed in the February 1997 examination report were not 
likely.  The Board would also note that the veteran's range 
of motion noted at that examination is not clear from the 
report.  For example, the typed portion of the forward 
flexion study states that the veteran could forward flex 75 
degrees, but handwritten above that is a notation of 95 
degrees.  Other range of motion studies likewise contain 
handwritten notations adjacent to the typed portion of the 
report.  It is unclear from the face of the report whether 
the handwritten notations reflect corrections to typed range 
of motion studies, represent normal range of motion studies, 
or represent some other figure.

In a similar manner, the Board notes that the veteran has two 
service-connected back disorders, affecting the dorsal and 
lumbar portions of the spine.  It is unclear from the 
February 1997 VA examination report what the veteran's range 
of motion of the dorsal spine was, and indeed, the examiner 
did not explicitly state that the range of motion pertained 
to the lumbar spine.

In light of the above, these two claims are REMANDED to the 
RO for the following action:






1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service connected Scheuermann's 
Disease of the dorsal spine and 
degenerative disc disease of the L5-S1 
vertebrae.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but must include range of 
motion studies of both the dorsal and 
lumbar spine.  In addition, the examiner 
is requested to comment on the presence 
or absence of objective evidence of pain 
on motion, and to comment on the presence 
or absence of muscle spasm and atrophy in 
either part of the back.  The examiner is 
also requested to explain the 
significance of each finding.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and then offer comments and 
an opinion as to the severity of the 
veteran's service connected back 
disorders.  The complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review.

2.  Thereafter, the veteran's claims are 
to be readjudicated by the RO.  Unless 
the benefits sought are granted in full, 
the veteran and his representative are to 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit to the RO any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

